Citation Nr: 1504207	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  11-12 010	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Entitlement to service connection for multiple sclerosis.


REPRESENTATION

Veteran represented by:	Nubiyn M. Mzekewe, Esq.


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

J. H. Kim, Associate Counsel


INTRODUCTION

The Veteran served in active duty from September 1999 to November 1999.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA), Regional Office (RO), in Atlanta, Georgia, which denied the Veteran's service connection claim for multiple sclerosis.  

This case is a paperless appeal with all documents on the Veterans Benefits Management System (VBMS).  Virtual VA contains the Board hearing transcript and other duplicative or non-relevant documents with respect to this appeal.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets any further delay, a remand is necessary ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

Following the issuance of the November 2013 supplemental statement of the case, new evidence was submitted in the form of an October 2014 private medical opinion regarding the onset of the Veteran's multiple sclerosis.  The private physician offered an etiological opinion with respect to the Veteran's multiple sclerosis.  The newly submitted evidence is "pertinent" to the Veteran's claim for service connection for his multiple sclerosis, as defined at 38 C.F.R. § 20.1304 (c).  A waiver of AOJ consideration, in the first instance, of this private medical opinion was not provided.  Thus, the Board is left with no choice but to remand the Veteran's claim to the AOJ for consideration, in the first instance, of the newly submitted medical evidence.  See 38 C.F.R. §§ 20.800, 20.1304(c).

Accordingly, the case is REMANDED for the following action:

1. The Veteran served in the Army Reserves from November 1999 to June 2007. All reasonable efforts should be made to identify all periods of active duty for training during that time.

2. Provide the Veteran an opportunity to identify any pertinent treatment records, both VA and private, for his multiple sclerosis, since November 2012.  The RO/AMC should secure any necessary authorizations, obtain the treatment records not already on file, and incorporate these records to the claims file.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.

3.  After the above is completed, review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the AOJ should issue a supplemental statement of the case containing notice of all relevant actions taken - including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his service representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).



